DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Remarks filed on 11/14/2022.
Claim(s) 6 has been amended.
Claims 6-9, 45-58, 61 and 62 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, 45-58, 61 and 62 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 6 recite the newly amended limitation of “self-assembling”; however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase.  The instant claims now recite limitations which were not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed.  Such limitations recited in the present claims, introduce new concepts and thus violate the written description requirement of the first paragraph of 35 U.S.C. §112.
Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-9, 45-58, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Mya S Thu et al. (Nature Medicine, 18(3), 463-467, 2012) in view of Jain Zhang et al. (Pharm Res, 31, 579-592, 2014), Masayuki Ishihara et al. (International J Medicine, 2010, 5, 147-155) and Kyuri Lee et al. (Biomaterials, 31, 6530-6536, 2010).
Mya discloses a straightforward magnetic cell labeling by administering a combination of ferumoxytol, heparin and protamine (HPF) to form self- assembling nanocomplexes that effectively label cells for in vivo magnetic resonance imaging (abstract). The HPF nanocomplexes show ferumoxytol as electron-dense iron nanoparticles of approximately 150-200 nm in diameter (Fig. 1b, c) and average iron content per cell 2.12+ 0.11 pg (page 463). Heparin, protamine and ferumoxytol are routinely used for specific clinical indications and the HPF nanocomplexes have similar biochemical properties to SPIONs, which have been shown to label cells and biodegrade through the iron metabolic pathway. Additional disclosure includes that one of the main advantages of complexing ferumoxytol with heparin and protamine to label cells is that these drugs are used clinically; therefore, extensive safety testing of the drugs should not be necessary, and the time required for evaluating HPF for an investigative new drug application should be shortened.
Mya fails to disclose contrast agent conjugated to heparin or protamine.
Zhang discloses synthesis of PEGylated and heparinized magnetic iron oxide nano-platform (DNPH) and its use for magnetic resonance imaging (MRI) and tumor targeting (abstract). Starch-coated magnetic iron oxide nanoparticles (D) were crosslinked, aminated and then simultaneously PEGylated and heparinized with different feed ratios of PEG and heparin (DNPH1-4). Protamine, a model cationic protein, was efficiently loaded onto DNPHS with a maximum loading content of 26.4 ug/mg Fe (page 579). After crosslinking and amination, the average particle size is from 143.8 +3.8 nm. Briefly, 40 mg of PEG (20 kDa, MW) was dissolved by heating in 1 ml of DMSO. Heparin (5~40 mg) was then well-dissolved in 0.1 ml of DI H2O and diluted with 2 ml of DMSO containing well-dissolved EDC (6~48 mg), NHS (4~32 mg) and a catalytic amount of DMAP as well (Table 1). After incubation at 40°C for 20 min, the heparin-activated mixture was mixed with above-prepared PEG solution and immediately added to 2 ml of DNP suspension (in DMSO, 40 mg Fe/ml). The reaction mixture was further incubated at 40°C with shaking for 2 h. This D-based, aminated, PEGylated and heparin conjugated MNP (DNPH) product was purified and concentrated by centrifugation (15,000 rounds per minute (r.p.m.)x 15 min) and washed with DI H2O for five times (page 581 AND Fig 1). The cationic protamine was loaded onto the anionic surface of DNPH3 or DNPH4 via charge interaction. The unbound protamine was then removed by centrifugation (15,000 r.p.m. x 15 min) and washed with DI H2O for three times. All the supernatants were collected and the amount of unbound protamine was quantitatively measured using BCA protein assay (would read on composition comprising no or substantially no unbound heparin, protamine, or iron-based imaging agent) (page 582). Additional disclosure includes that the multifunctional DNPH platform (DNPH3) showed great resistance against high speed centrifugation, long plasma circulation time (half-life, 9.37 h) and high protamine loading content (24.9 µg protamine/mg Fe, DNPH3). 
Ishihara discloses production of low-molecular-weight heparin/protamine nanoparticles (LMV-H/P NPs) as carrier for heparin-binding growth factors, such as fibroblast growth factor-2 (FGF-2) (abstract).  The solution of LMV-H/P MPs was then subjected to washing twice with phosphate-buffered saline to remove unreacted materials and further in order to remove unreacted materials and salts, and the dialysate was lyophilized by adding 2 mg/mL dextran and remained soluble after lyophilization of dialyzed LMV-H/P NPs. 
Lee discloses heparin immobilized, multifunctional gold nanoparticles (AUNPs) as a new class of theragnostic nanomaterials for metastatic cancer cell imaging and apoptosis. AUNPs were surface modified with fluorescent dye labeled heparin molecules to detect a metastatic stage of cancer cells that over-express heparin-degrading enzymes (abstract). Fluorescent dye labeled heparin was immobilized on the surface of AUNPs via gold-thiol interaction for achieving the FRET (Fig.1). Additional disclosure includes that the heparin immobilized AuNPs exhibited enhanced fluorescence signals by specific cleavage of heparin molecules from the surface of AUNPs by heparinase or heparanase secreted from metastatic cancer cells. In addition, heparin immobilized AuNPs that were additionally tethered with RGD peptides on the surface demonstrated highly specific apoptotic.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Zhang into Mya’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Zhang teaches that the starch-coated MNP-based, PEGylated and heparin-functionalized nanoparticle platform (DNPH) displayed a long blood circulation time, low reticuloendothelial system (RES) recognition and great accumulation in subcutaneous 9L-glioma tumors with magnetic targeting, indicating the potential application of this DNPH as a protein carrier for simultaneous MRI and drug targeted delivery (page 580) and reasonably would have expected success because the multifunctional DNPH platform (DNPH3) showed great resistance against high speed centrifugation, long plasma circulation time and high protamine loading content.
It would have been obvious to one of ordinary skill in the art at the invention to incorporate the method of lyophilization into Mya’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Ishihara teaches that lyophilization of LMV-H/P NPs was carried out to remove unreacted materials and salts, and the dialysate and addition of dextran stabilizes the LMV-H/P NPs and LMV-H/P MPs in solution, and allows preparations of stable and resoluble freeze-dried LMV-H/P MPs and LMV-H/P NPs (page 150) and reasonably would have expected success because the LMV-H/P NPs may serve as an effective nanocarrier for various heparin-binding cytokines, including FGF-2, particularly in the local application of heparin-binding cytokines.
It would have been obvious to one of ordinary skill in the art at the time the invention made to incorporate fluorescent dye molecule into May’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Lee teaches that activities for selective cancer cells over-expressing RGD receptors on the membrane, revealing that the heparin immobilized AUNPs exhibited enhanced fluorescence signals by specific cleavage of heparin molecules from the surface of AUNPs by heparinase or heparanase secreted from metastatic cancer cells. In addition, heparin immobilized AuNPs that were additionally tethered with RGD peptides on the surface demonstrated highly specific apoptotic (abstract) and reasonably would have expected success because the heparin immobilized AuNPs can be usefully exploited for optical imaging agents for metastatic tumors as well as therapeutic cancer treatment.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618